Lane, J. (dissenting).
On January 16, 1974, Freddie Prinze (Prinze) entered into a contract with David Jonas (Jonas). Jonas was to be Prinze’s personal manager and was to further Prinze’s theatrical career. The agreement was to be of three years’ duration with an option to extend the agreement for an additional four years if Prinze grossed $35,000 during the third year of the agreement. The agreement was modified on February 19, 1974 to provide for the exercise of the option only if the gross income in the third year was in excess of $50,000. Both the agreement and its modification contained an arbitration clause which provided: "In the event of any dispute under or relating to the terms of this agreement, or the breach, validity or legality thereof, it is agreed that the same shall be submitted to arbitration to the American Arbitration Association”.
Prinze disaffirmed the agreement by a letter dated October 22, 1974 on the grounds of infancy.
Jonas served Prinze with a demand for arbitration pursuant to the arbitration clause in the contract and sought relief in the form of a declaration of the validity of the contract. Prinze applied for a stay of arbitration which was denied by Special Term. We would reverse.
In the case at bar, the fact of infancy is conceded. Section 3-105 of the General Obligations Law provides a vehicle for court approval of an infant’s contract which would preclude *319disaffirmance on the grounds of infancy. Paragraph d of subdivision 2 thereof specifically provides:
"No contract shall be approved if the term during which the infant is to perform or render services or during which a person is employed to render services to the infant, including any extensions thereof by option or otherwise, extends for a period of more than three years from the date of approval of the contract.”
Section 3-105 of the General Obligations Law implements a public policy intended to protect infants from exploitation. The three-year contractual limitation is deemed to be a time period during which the infant’s future needs and capabilities are reasonably foreseeable (1964 Report of NY Law Rev Comm, pp 23-24; 1965 Report of NY Law Rev Comm, p 501). To bind an infant to a contractual period of longer than three years is deemed inimical to the best interests of the infant.
The contract in the case. at bar concededly contained an option to extend the contract term beyond three years. It therefore must be deemed unreasonable as a matter of law (Nigro v Celestial Music Corp., NYLJ, March 17, 1969, p 2, col 3, affd 33 AD2d 1003).
Respondent Jonas, however, urges that the arbitration clause in the contract is separable and therefore the issue of the validity of the contract is for the arbitrators to determine.
A court may stay arbitration when "a valid agreement was not made or has not been complied with” (CPLR 7503, subd [b]; cf. Matter of Housekeeper v Lourie, 39 AD2d 280, app dsmd 32 NY2d 832). While our Court of Appeals has recently construed the phrase "valid agreement” to mean a valid agreement to arbitrate and that such an arbitration clause (read "agreement”) is separable (Matter of Weinrott [Carp], 32 NY2d 190, 198), the court nonetheless further stated that a contract containing a broad arbitration clause may be held wholly invalid, inclusive of the agreement to arbitrate,* and the determination of the validity of the contract would be a matter for court determination.
The right of an infant to disaffirm contracts which are improvident is, as mentioned previously, a right permeated with a public interest. Our courts, as the guardians of that *320public interest, cannot relegate to arbitration between private parties matters which will have a strong impact on the public at large (cf. Matter of Aimcee Wholesale Corp. [Tomar Prods.], 21 NY2d 621).
Accordingly, the judgment, entered February 20, 1975, denying a stay of arbitration, should be reversed and a permanent stay of arbitration should be granted.
Murphy and Nunez, JJ., concur with Kupferman, J.; Stevens, P. J., and Lane, J, dissent in an opinion by Lane, J.
Judgment, Supreme Court, New York County, entered on February 20, 1975, affirmed, without costs and without disbursements.

 For example, if the fraud even permeates the arbitration clause (Matter of Weinrott [Carp], 32 NY2d 190, 197); if a form contract is used, id., at p 199; if the arbitration provision "seems to be less than broad,” id., at p 199.